CARNEY, J.
(dissenting). I am unable to agree with the majority of this Court that the evidence preponderates against the decree of the lower court appointing a conservator for the estate of Mrs. Lillie Smith. The decree does not provide for the conservator to have charge of the person of Mrs. Smith as is made optional under the authority of T.C.A. Section 34-1008. The decree of the lower court provides “that the defendant, Lillie Smith, is a widow 87 years of age, can neither read nor write, has had no business experience, and by reason of her advanced age and physical incapacity, is incapable of managing her business affairs or her estate which she has acquired under the will of her late husband, W. L. Smith, who died testate on August 27, 1964. ’ ’
Mrs. Smith is confined to a wheelchair because of a broken hip which she sustained several years ago. However, she can walk about the house by holding on to furniture, etc. Since the death of her husband, her son Lemmie Smith and his wife have been living in the house with her and looking after her on the 114-acre homeplace which was devised to her under the will of her husband. A medical examination of Mrs. Smith during or shortly *164before tlie trial below revealed that Mrs. Smith suffers from generalized arteriosclerosis, cerebral arteriosclerosis, Parkinson’s disease and mild impairment of her memory due to cerebral arteriosclerosis and arterio-sclerotic heart disease with congestive heart failure. Both examining physicians stated that Mrs. Smith was not mentally incompetent nor was she psychotic. However, one physician expressed the opinion “* * * In view of the above, it is felt from a medical standpoint, that she will probably need a conservator for her estate, at least if not for the present time, she would sometime in the near future. Sincerely yours, L. W. Jones, M. D.”
The full amount of the deceased husband’s estate is not shown in the record. Her son, Lemmie Smith, testified that she counted out the $13,500 which she removed from the bolster of the bed and which her husband had secreted there but she testified that she didn’t count it. Mrs. Smith referred to the $13,500 as “a little dab of money.”
Mrs. Smith has nine children, four daughters and five sons. All four daughters and three of the sons joined in the petition seeking the appointment of a conservator for the estate of their mother. Mrs. Smith is now estranged from all of these seven petitioners. However, by will dated November 27, 1963, Mrs. Smith’s husband, W. L. Smith, devised his residuary estate to all nine of their children in equal shares. The son, Lemmie, who is now in favor with his mother and who lives in the home with her is indebted to the estate of his father in the amount of $12,500. He testified that his mother did not need a conservator. When it was suggested that he and one of his brothers who signed the petition serve jointly as conservators, he expressly refused to serve. The other son who did not join in the petition did not testify.
*165The Trial Judge saw and beard the witnesses including tbe defendant, Mrs. Lillie Smith. The statute does not require a finding that Mrs. Smith is a non compos mentis as a prerequisite to appointing a conservator.
I would affirm the decree of the lower court.